81,7(' 67$7(6 ',675,&7 &2857
                             )25 7+( ',675,&7 2) &2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
$11 025721 <281*                    
+$%/,6721 et al.                  
                                    
                   3ODLQWLIIV      
                                    
      Y                                              &LYLO $FWLRQ 1R  $%-
                                    
),15$ ',6387( 5(62/87,21 ,1& 
                                    
                   'HIHQGDQW       
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                   0(025$1'80 23,1,21

       3XUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH H SODLQWLIIV KDYH PRYHG IRU

UHFRQVLGHUDWLRQ RI WKH &RXUW¶V RUGHU GLVPLVVLQJ WKLV FDVH ZLWK SUHMXGLFH 3OV¶ 0RW WR $PHQG RU

$OWHU )LQDO - >'NW  @ ³3OV¶ 0RW´ DQG SODLQWLIIV KDYH DOVR PRYHG IRU OHDYH WR ILOH D VXEVWLWXWH

DPHQGHG FRPSODLQW XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH D 3OV¶ 0RW 	 0HP RI

$XWKRULWLHV IRU /HDYH WR )LOH )LUVW 6XEVWLWXWH $P &RPSO >'NW  @ ³3OV¶ 0RW $P &RPSO´

%HFDXVH SODLQWLIIV KDYH QRW LGHQWLILHG DQ\ SURSHU EDVLV IRU WKH &RXUW WR DOWHU RU VHW DVLGH LWV

MXGJPHQW DQG EHFDXVH DQ\ DPHQGPHQW WR WKH FRPSODLQW ZRXOG EH IXWLOH WKH &RXUW ZLOO GHQ\ WKH

PRWLRQV

                                          %$&.*5281'

       3ODLQWLIIV DUH LQYROYHG LQ DQ DUELWUDWLRQ DJDLQVW :HOOV )DUJR $GYLVRUV //& FRQFHUQLQJ

WKHLU GHFHDVHG SDUHQWV¶ EURNHUDJH DFFRXQWV DQG WKH\ EURXJKW WKLV DFWLRQ DJDLQVW GHIHQGDQW ),15$

5HJXODWLRQ ,QF ³),15$ 5HJXODWLRQ´ ZKLOH WKH SURFHHGLQJV ZHUH RQJRLQJ See 6XEVWLWXWH $P

&RPSO >'NW  @ ³&RPSO´ 2Q -XO\   GHIHQGDQW PRYHG WR GLVPLVV WKH FRPSODLQW RQ

D QXPEHU RI JURXQGV LQFOXGLQJ )HGHUDO 5XOHV RI &LYLO 3URFHGXUH E E E DQG
K 0RW WR 'LVPLVV &RPSO >'NW  @ ³'HI¶V 0RW´ 7KH\ DUJXHG WKDW SODLQWLIIV¶ FODLPV

DUH QRW ULSH IRU UHYLHZ GHIHQGDQW LV LPPXQH IURP VXLW XQGHU WKH GRFWULQHV RI DUELWUDO DQG UHJXODWRU\

LPPXQLW\ SODLQWLIIV IDLOHG WR QDPH LQGLVSHQVDEOH SDUWLHV GHIHQGDQW LV QRW D VWDWH DFWRU WKH

6HFXULWLHV DQG ([FKDQJH $FW GRHV QRW FUHDWH D SULYDWH ULJKW RI DFWLRQ IRU DOOHJHG YLRODWLRQV RI UXOHV

HQDFWHG XQGHU WKH $FW DQG SODLQWLIIV¶ UHTXHVW WKDW WKH &RXUW DSSRLQW QHZ DUELWUDWRUV LV PRRW

EHFDXVH UHSODFHPHQW DUELWUDWRUV KDYH DOUHDG\ EHHQ DSSRLQWHG 0HP RI /DZ LQ 6XSS RI 'HI¶V

0RW >'NW  @ ³'HI¶V 0HP´ DW ± 3ODLQWLIIV RSSRVHG WKH PRWLRQ EXW WKH\ RQO\ EULHIHG WKH

LVVXHV RI DUELWUDO LPPXQLW\ ZKHWKHU ),15$ 5HJXODWLRQ LV D VWDWH DFWRU DQG ZKHWKHU WKHLU FODLPV

ZHUH ULSH IRU UHYLHZ 3OV¶ 0HP LQ 2SS WR 'HI¶V 0RW >'NW  @ ³3OV¶ 2SS´ DW ± ±

 3ODLQWLIIV IDLOHG WR UHVSRQG WR DQ\ RI GHIHQGDQW¶V RWKHU FRQWHQWLRQV 2Q -DQXDU\   WKH

&RXUW JUDQWHG GHIHQGDQW¶V PRWLRQ WR GLVPLVV See Habliston v. FINRA Regulation, Inc. 1R 

  :/  ''& -DQ  

       ,Q JUDQWLQJ WKH PRWLRQ WR GLVPLVV WKH &RXUW IRXQG WKDW WKH IRXU DUJXPHQWV SODLQWLIIV IDLOHG

WR DGGUHVV KDG EHHQ FRQFHGHG Id. DW  %XW WKH GLVPLVVDO RI WKH FDVH ZDV XOWLPDWHO\ SUHGLFDWHG

XSRQ ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ DQG IDLOXUH WR VWDWH D FODLP XQGHU )HGHUDO 5XOHV RI &LYLO

3URFHGXUH E DQG E Id. DW  7KH &RXUW FRQFOXGHG WKDW SODLQWLIIV¶ FODLPV WKDW WKHLU

FRQVWLWXWLRQDO ULJKWV KDG EHHQ YLRODWHG LQ DQ DOOHJHGO\ XQIDLU DUELWUDWLRQ SURFHVV ZHUH QRW ULSH IRU

UHYLHZ DQG VKRXOG EH GLVPLVVHG IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ XQGHU )HGHUDO 5XOH RI &LYLO

3URFHGXUH E Id. DW  $QG WKH &RXUW KHOG WKDW DOO RI SODLQWLIIV¶ FODLPV VKRXOG EH GLVPLVVHG

SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH E EHFDXVH ),15$ 5HJXODWLRQ LV LPPXQH IURP

VXLW XQGHU WKH GRFWULQH RI DUELWUDO LPPXQLW\ Id. DW ±

       2Q )HEUXDU\   SODLQWLIIV ILOHG D PRWLRQ WR DPHQG RU DOWHU WKH ILQDO MXGJPHQW XQGHU

5XOH H DUJXLQJ WKDW LW ZDV DQ DEXVH RI GLVFUHWLRQ IRU WKH &RXUW WR GHHP LVVXHV QRW RSSRVHG DV



                                                 
FRQFHGHG DQG DVNLQJ WKH &RXUW WR GLVPLVV DOO FRXQWV ZLWKRXW SUHMXGLFH 3OV¶ 0RW DW  3OV¶ 0HP

RI 3 	 $ WR $OWHU RU $PHQG )LQDO - >'NW  @ ³3OV¶ 0HP´ DW  3ODLQWLIIV DOVR VWDWHG WKDW

WKH\ LQWHQGHG WR ILOH D PRWLRQ IRU OHDYH WR ILOH DQ DPHQGHG FRPSODLQW WKDW ZRXOG EH OLPLWHG WR WKH

WRSLFV RI ³DGKHVLRQ XQFRQVFLRQDELOLW\ DQG PDWHULDO EUHDFK RI FRQWUDFW WR KDYH WKH DUELWUDWLRQ

DJUHHPHQWV GHFODUHG XQHQIRUFHDEOH XQGHU  86&   DQG >WR@ DGG QHZ IDFWV WR DSSRLQW QHZ

DUELWUDWRUV XQGHU  86&  ´ 3OV¶ 0HP DW  'HIHQGDQW RSSRVHG WKH PRWLRQ RQ 0DUFK  

DUJXLQJ WKDW SODLQWLIIV KDG IDLOHG ³WR PHHW WKH VWULQJHQW VWDQGDUGV HVWDEOLVKHG E\ 5XOH H´ DQG

WKDW WKH\ VKRXOG KDYH ILOHG D 5XOH  PRWLRQ DFFRPSDQLHG E\ WKHLU SURSRVHG DPHQGHG FRPSODLQW

WRJHWKHU ZLWK WKHLU 5XOH H PRWLRQ LI WKH\ LQWHQGHG WR VHHN OHDYH WR DPHQG 2SS WR 3OV¶ 0RW

>'NW  @ ³'HI¶V 2SS´ DW ± 	 Q 'HIHQGDQW DOVR WRRN WKH SRVLWLRQ WKDW DQ\ DPHQGPHQW

ZRXOG EH IXWLOH Id. DW  3ODLQWLIIV UHSOLHG LQ VXSSRUW RI WKHLU PRWLRQ RQ 0DUFK   3OV¶

5HSO\ LQ 6XSS RI 3OV¶ 0RW >'NW  @ ³3OV¶ 5HSO\´

       2Q 0DUFK   WKH &RXUW GLUHFWHG SODLQWLIIV WR ILOH DQ\ PRWLRQ IRU OHDYH WR ILOH DQ

DPHQGHG FRPSODLQW E\ 0DUFK   VWDWLQJ WKDW LW ZRXOG EH ³LQ D EHWWHU SRVLWLRQ WR FRQVLGHU

VXFK LVVXHV DV WKH IXWLOLW\ RI DQ\ DPHQGPHQW RQFH WKH SURSRVHG DPHQGHG FRPSODLQW >ZDV@ EHIRUH

WKH &RXUW´ 0LQ 2UGHU 0DU   3ODLQWLIIV ILOHG WKHLU PRWLRQ RQ $SULO   DWWDFKLQJ

D FRS\ RI WKH DPHQGHG FRPSODLQW See 3OV¶ 0RW $P &RPSO ([  )LUVW 6XEVWLWXWH $P &RPSO

>'NW  @ ³$P &RPSO´ 2Q $SULO   ),15$ 5HJXODWLRQ RSSRVHG WKH PRWLRQ

DUJXLQJ WKDW WKH PRWLRQ VKRXOG EH GHQLHG EHFDXVH  SODLQWLIIV KDYH IDLOHG WR VDWLVI\ WKHLU EXUGHQ

XQGHU 5XOH H DQG  WKH PRWLRQ IRU OHDYH WR ILOH DQ DPHQGHG FRPSODLQW ZDV IXWLOH EHFDXVH

SODLQWLIIV¶ VXEVWLWXWH DPHQGHG FRPSODLQW ZRXOG QRW VXUYLYH D PRWLRQ WR GLVPLVV 2SS WR 3OV¶ 0RW

$P &RPSO >'NW  @ ³'HI¶V 2SS WR 3OV¶ 0RW $P &RPSO´ DW  3ODLQWLIIV UHSOLHG RQ $SULO

  3OV¶ 5HSO\ LQ 6XSS RI 3OV¶ 0RW $P &RPSO >'NW  @



                                                 
                                    67$1'$5' 2) 5(9,(:

       8QGHU RUGLQDU\ FLUFXPVWDQFHV ZKHQ D SDUW\ VHHNV WR DPHQG LWV SOHDGLQJ DIWHU D UHVSRQVLYH

SOHDGLQJ KDV EHHQ VHUYHG WKH &RXUW VKRXOG ³IUHHO\ JLYH OHDYH >WR DPHQG@ ZKHQ MXVWLFH VR

UHTXLUHV´ )HG 5 &LY 3 D Firestone v. Firestone  )G   '& &LU 

SHU FXULDP :KHQ HYDOXDWLQJ ZKHWKHU WR JUDQW OHDYH WR DPHQG KRZHYHU WKH &RXUW PXVW FRQVLGHU

WKHVH IDFWRUV  XQGXH GHOD\  SUHMXGLFH WR WKH RSSRVLQJ SDUW\  IXWLOLW\ RI WKH DPHQGPHQW

 EDG IDLWK DQG  ZKHWKHU WKH SODLQWLII KDV SUHYLRXVO\ DPHQGHG WKH FRPSODLQW Atchinson v.

District of Columbia  )G  '& &LU  TXRWLQJ Foman v. Davis  86  

 7KH &RXUW PD\ GHQ\ OHDYH WR DPHQG EDVHG RQ IXWLOLW\ LI WKH SURSRVHG FODLPV ZRXOG QRW

VXUYLYH D PRWLRQ WR GLVPLVV Rumber v. District of Columbia  ) 6XSS G   ''&

 FLWLQJ James Madison Ltd. v. Ludwig  )G   '& &LU 

       +RZHYHU D SODLQWLII PD\ DPHQG KLV RU KHU FRPSODLQW DIWHU MXGJPHQW KDV EHHQ HQWHUHG ³RQO\

E\ ILOLQJ    D H PRWLRQ WR DOWHU RU DPHQG D MXGJPHQW FRPELQHG ZLWK D 5XOH D PRWLRQ

UHTXHVWLQJ OHDYH RI FRXUW WR DPHQG WKH>@ FRPSODLQW´ Firestone  )G DW  ³5XOH D¶V

OLEHUDO VWDQGDUG IRU JUDQWLQJ OHDYH WR DPHQG JRYHUQV RQFH WKH FRXUW KDV YDFDWHG WKH MXGJPHQW    

%XW WR YDFDWH WKH MXGJPHQW >D SODLQWLII@ PXVW ILUVW VDWLVI\ 5XOH H¶V PRUH VWULQJHQW VWDQGDUG´

Id.

       ³$ 5XOH H PRWLRQ LV GLVFUHWLRQDU\ DQG QHHG QRW EH JUDQWHG XQOHVV WKH GLVWULFW FRXUW ILQGV

WKDW WKHUH LV DQ LQWHUYHQLQJ FKDQJH RI FRQWUROOLQJ ODZ WKH DYDLODELOLW\ RI QHZ HYLGHQFH RU WKH QHHG

WR FRUUHFW D FOHDU HUURU WR SUHYHQW PDQLIHVW LQMXVWLFH´ Firestone  )G DW  LQWHUQDO TXRWDWLRQ

PDUNV RPLWWHG $ PRWLRQ WR UHFRQVLGHU XQGHU 5XOH H ³LV >QHLWKHU@    DQ RSSRUWXQLW\ WR UHDUJXH

IDFWV DQG WKHRULHV XSRQ ZKLFK D FRXUW KDV DOUHDG\ UXOHG QRU D YHKLFOH IRU SUHVHQWLQJ WKHRULHV RU

DUJXPHQWV WKDW FRXOG KDYH EHHQ DGYDQFHG HDUOLHU´ SEC v. Bilzerian  ) 6XSS G   ''&



                                                  
 LQWHUQDO TXRWDWLRQ PDUNV RPLWWHG TXRWLQJ New York v. United States  ) 6XSS  

''&  DQG Kattan by Thomas v. District of Columbia  ) G   '& &LU 

                                            $1$/<6,6

,     3ODLQWLIIV¶ 0RWLRQ IRU 5HFRQVLGHUDWLRQ 8QGHU 5XOH H

       $      3ODLQWLIIV KDYH QRW LGHQWLILHG DQ ³LQWHUYHQLQJ FKDQJH LQ FRQWUROOLQJ ODZ´

       ,Q LWV PHPRUDQGXP RSLQLRQ WKH &RXUW GHWHUPLQHG WKDW SODLQWLII KDG FRQFHGHG VHYHUDO

DUJXPHQWV DGYDQFHG LQ WKH PRWLRQ WR GLVPLVV E\ IDLOLQJ WR UHVSRQG WR WKHP See Habliston 

:/  DW  3ODLQWLIIV QRZ PRYH WKH &RXUW WR ³YDFDWH LVVXHV GHHPHG FRQFHGHG DQG GLVPLVV

DOO >F@RXQWV without prejudice VR >S@ODLQWLIIV PD\ ILOH DQ DPHQGHG FRPSODLQW´ 3OV¶ 0RW DW 

7KH\ DVVHUW WKDW ³>U@HFHQW FKDQJHV LQ FRQWUROOLQJ ODZ KROG LW DQ DEXVH RI GLVFUHWLRQ WR GHHP LVVXHV

QRW RSSRVHG DV FRQFHGHG XQGHU /&Y5 E´ Id. FLWLQJ Cohen v. Bd. of Trs. of Univ. of D.C. 

)G   '& &LU  DQG Winston & Strawn v. McLean  )G   '& &LU

 3OV¶ 0HP DW ±

       7KHVH FLUFXPVWDQFHV GR QRW ZDUUDQW UHFRQVLGHUDWLRQ )LUVW WKH ³LQWHUYHQLQJ FKDQJH WR

FRQWUROOLQJ ODZ´ WKDW SODLQWLIIV LGHQWLI\ LV ³QHLWKHU D FKDQJH QRU FRQWUROOLQJ´ Walsh v. Hagee 

)5'   ''&  KROGLQJ WKDW SODLQWLII¶V UHOLDQFH RQ ³ZHOOHVWDEOLVKHG SULQFLSOHV´ GLG

QRW FRQVWLWXWH DQ ³LQWHUYHQLQJ FKDQJH RI FRQWUROOLQJ ODZ´ 5DWKHU WKH WZR &RXUW RI $SSHDOV

GHFLVLRQV FLWHG E\ SODLQWLIIV SUHGDWH WKLV &RXUW¶V RSLQLRQ DQG QHLWKHU SUHYHQWV D FRXUW IURP JUDQWLQJ

D PRWLRQ WR GLVPLVV RQ WKH JURXQGV WKDW LVVXHV ZHUH FRQFHGHG ,Q Winston & Strawn WKH FRXUW

KHOG WKDW GLVWULFW FRXUWV FDQQRW LQYRNH WKH ORFDO UXOH WR JUDQW D motion for summary judgment DV

FRQFHGHG ZLWKRXW FRQVLGHULQJ WKH LVVXHV RQ WKH PHULWV  )G DW ± see also id. DW 

QRWLQJ WKDW ³QRWKLQJ LQ WKLV RSLQLRQ LV PHDQW WR DGGUHVV WKH DSSOLFDELOLW\ RI /RFDO 5XOH E WR

PRWLRQV RWKHU WKDQ PRWLRQV IRU VXPPDU\ MXGJPHQW´ $QG LQ Cohen WKH '& &LUFXLW DIILUPHG



                                                  
WKH GLVWULFW FRXUW¶V GHFLVLRQ WR JUDQW D PRWLRQ WR GLVPLVV DV FRQFHGHG XQGHU WKH ORFDO UXOH  )G

DW ±

    ,W LV WUXH WKDW WKH &RXUW RI $SSHDOV FRQFOXGHG LQ Cohen WKDW LW ZDV DQ DEXVH RI GLVFUHWLRQ WR

GLVPLVV WKH FDVH ZLWK SUHMXGLFH EXW WKDW FDVH LQYROYHG D SODLQWLII ZKR IDLOHG WR ILOH DQ RSSRVLWLRQ

WR D PRWLRQ WR GLVPLVV EXW WKHQ VRXJKW WR UHPHG\ WKDW VLWXDWLRQ E\ ILOLQJ LW ODWH  )G DW 

7KH &RXUW REVHUYHG WKDW LW ZDV DQ ³RQHURXV EDU WR SUHFOXGH >WKH SODLQWLII@ IURP HYHU KDYLQJ KLV

FODLPV KHDUG EHFDXVH RI DQ LQDGYHUWHQW FRQFHVVLRQ ± RQH WKDW KH QHYHU PDGH LQ IDFW WKDW ZDV

FUHDWHG WKURXJK WKH VXVSHFW DSSOLFDWLRQ RI D ORFDO UXOH DQG WKDW KH SURPSWO\ VRXJKW WR UHPHG\´

Id. see also Rudder v. Williams  )G   '& &LU  ILQGLQJ WKDW WKH GLVWULFW FRXUW

ZDV ³RQ VROLG JURXQG´ LQ GLVPLVVLQJ FRQFHGHG FODLPV EXW WKDW LW ZDV DQ DEXVH RI GLVFUHWLRQ WR

GLVPLVV ZLWK SUHMXGLFH EHFDXVH SODLQWLIIV KDG PDGH D ³EHODWHG DWWHPSW´ WR UHWUDFW WKH FRQFHVVLRQ

WKDW GURYH WKH GLVPLVVDO

        :KDW SODLQWLIIV IDLO WR DSSUHFLDWH LV WKDW KHUH WKH &RXUW GLG QRW JUDQW GHIHQGDQW¶V PRWLRQ WR

GLVPLVV VROHO\ RQ WKH EDVLV RI SODLQWLIIV¶ FRQFHVVLRQV See Habliston  :/  DW ±

,QVWHDG WKH &RXUW IRXQG WKDW LW ODFNHG MXULVGLFWLRQ WR KHDU SODLQWLIIV¶ FODLPV IRU FRQVWLWXWLRQDO

YLRODWLRQV DQG WKDW ³DOO RI SODLQWLIIV¶ FODLPV DJDLQVW ),15$ 5HJXODWLRQ DUH EDUUHG E\ WKH GRFWULQH

RI DUELWUDO LPPXQLW\´ Id. 7KH LVVXHV RI ULSHQHVV DQG DUELWUDO LPPXQLW\ ZHUH EULHIHG E\ ERWK

SDUWLHV DQG WKH &RXUW DQDO\]HG WKH LVVXHV RQ WKH PHULWV DQG GLG QRW GHHP WKHP WR EH FRQFHGHG

See id. DW 

        %       3ODLQWLIIV KDYH    QRW    LGHQWLILHG   QHZ    HYLGHQFH     WKDW   ZRXOG    ZDUUDQW
                 UHFRQVLGHUDWLRQ

        3ODLQWLIIV¶ PRWLRQ IRU UHFRQVLGHUDWLRQ VLPSO\ UHSHDWV WKH DUJXPHQWV SODLQWLIIV PDGH LQ WKHLU

RSSRVLWLRQ WR WKH PRWLRQ WR GLVPLVV UHJDUGLQJ WKH XQHQIRUFHDELOLW\ RI WKH DUELWUDWLRQ DJUHHPHQWV LQ

WKH EURNHUDJH FRQWUDFWV WKH &RXUW¶V DELOLW\ WR DSSRLQW QHZ DUELWUDWRUV DQG WKH DOOHJHGO\ XQIDLU

                                                  
DUELWUDWLRQ IRUXP Compare 3OV¶ 0HP DW ± ± with 3OV¶ 2SS DW ±  3ODLQWLIIV

DVVHUW WKDW WKH\ ³KDYH YDOLG FODLPV IRU DGKHVLRQ DQG XQFRQVFLRQDELOLW\´ EDVHG RQ ³DOOHJHG IDFWV´

3OV¶ 0RW DW  WKDW WKH FRXQW VHHNLQJ WR KDYH WKH &RXUW DSSRLQW QHZ DUELWUDWRUV ³VKRXOG QRW KDYH

EHHQ GLVPLVVHG ZLWK SUHMXGLFH´ EHFDXVH GHIHQGDQW¶V DUJXPHQWV ³DUH UHIXWHG E\ DOOHJDWLRQV LQ WKH

FRPSODLQW´ id. DW  DQG WKDW ³>R@WKHU IDFWV GHPRQVWUDWH´ WKDW GHIHQGDQW KDV DFWHG ³LQ EDG IDLWK´ WR

³PDWHULDOO\ SUHMXGLFH >S@ODLQWLIIV¶ ULJKWV´ 3OV¶ 0HP DW  +RZHYHU PRWLRQV IRU UHFRQVLGHUDWLRQ

PD\ QRW EH XVHG WR ³UHOLWLJDWH ROG PDWWHUV RU WR UDLVH DUJXPHQWV RU SUHVHQW HYLGHQFH WKDW FRXOG

KDYH EHHQ UDLVHG SULRU WR WKH HQWU\ RI MXGJPHQW´ Exxon Shipping Co. v. Baker  86  

Q 

       3ODLQWLIIV FRQWHQG WKDW ³QHZ IDFWV´ ZLOO GHPRQVWUDWH GHIHQGDQW ILOOHG WKH DUELWUDWRU

YDFDQFLHV LQ IXUWKHU YLRODWLRQ RI ),15$ UXOHV ³E\ DSSRLQWLQJ DUELWUDWRUV ZLWK DZDUG KLVWRULHV WKDW

GHPRQVWUDWH FOHDU µSDUWLDOLW\ DQG ELDV¶ WKDW SUHYHQW WKHP IURP µUHQGHULQJ DQ REMHFWLYH DQG LPSDUWLDO

GHWHUPLQDWLRQ¶´ 3OV¶ 0HP DW       $QG SODLQWLIIV DOVR SRVLW WKDW WKH\ ³DUH DEOH WR SOHG >VLF@

DGGLWLRQDO IDFWV´ WR GHPRQVWUDWH WKDW WKH EURNHUDJH FRQWUDFWV HQWHUHG LQWR E\ SODLQWLIIV¶ SDUHQWV

ZHUH SURFHGXUDOO\ DQG VXEVWDQWLYHO\ XQFRQVFLRQDEOH Id. DW ± %XW 5XOH H RQO\ SHUPLWV

DPHQGLQJ RU DOWHULQJ D MXGJPHQW ZKHUH D SDUW\ SUHVHQWV HYLGHQFH WKDW ZDV XQDYDLODEOH ³SULRU WR

WKH HQWU\ RI MXGJPHQW´ Exxon Shipping  86 DW  Q $QG SODLQWLIIV KDYH QRW HYHQ

DWWHPSWHG WR DUJXH WKDW WKH\ GLG QRW KDYH DFFHVV WR WKHVH ³IDFWV´ EHIRUH WKH &RXUW HQWHUHG LWV

MXGJPHQW RQ -DQXDU\   5DWKHU SODLQWLIIV VHHN ³OHDYH WR ILOH WKH DFFRPSDQ\LQJ DPHQGHG

FRPSODLQW WR DGG QHZ IDFWV WKDW occurred after filing [p]laintiffs’ Substitute Amended Complaint

>RQ -XQH  @    DQG >WR@ DGG additional facts to cure any deficiencies LQ VXSSRUW RI

>S@ODLQWLIIV¶ UHTXHVW WR KDYH DOO DJUHHPHQWV WR DUELWUDWH    GHFODUHG XQHQIRUFHDEOH´ 3OV¶ 0RW

$P &RPSO DW  HPSKDVLV DGGHG



                                                 
       0RUHRYHU WKH VRFDOOHG ³QHZ IDFWV´ GR QRWKLQJ WR FKDQJH HLWKHU WKH &RXUW¶V REVHUYDWLRQ

WKDW SODLQWLIIV DUH FKDOOHQJLQJ EURNHUDJH FRQWUDFWV WR ZKLFK GHIHQGDQW ),15$ 5HJXODWLRQ LV QRW D

SDUW\ RU WKH &RXUW¶V FRQFOXVLRQ WKDW ),15$ 5HJXODWLRQ LV SURWHFWHG E\ DUELWUDO LPPXQLW\

Habliston  :/  DW  ± $QG WKH QHZ IDFWV GR QRW UHPHG\ WKH ULSHQHVV SUREOHP

       &      3ODLQWLIIV KDYH QRW LGHQWLILHG D QHHG WR FRUUHFW FOHDU HUURU RU SUHYHQW PDQLIHVW
               LQMXVWLFH

       3ODLQWLIIV FRQWHQG WKDW LW ZDV ³FOHDU HUURU RI ODZ WR GLVUHJDUG &RQJUHVVLRQDO LQWHQW E\

DOORZLQJ >G@HIHQGDQW¶V DUJXPHQWV RI UHJXODWRU\ DQGRU DUELWUDO >LPPXQLW\@ WR EDU >S@ODLQWLIIV¶ ULJKW

WR UHOLHI XQGHU  86&  ´ 3OV¶ 0HP DW  $IWHU PDNLQJ WKLV VWDWHPHQW SODLQWLIIV RQO\ JR RQ

WR FKDOOHQJH WKH DSSOLFDWLRQ RI UHJXODWRU\ LPPXQLW\ WR &RXQW ,9 DUJXLQJ WKDW ³UHJXODWRU\

LPPXQLW\ RQO\ DSSOLHV ZKHQ >G@HIHQGDQW LV DFWLQJ LQ LWV UHJXODWRU\ FDSDFLW\    DQG WKDW FRQGXFWLQJ

FXVWRPHU DUELWUDWLRQV DUH QRW DPRQJ WKRVH VWDWXWRU\ GXWLHV´ Id. %XW SODLQWLIIV IDLO WR VKRZ WKDW WKH

&RXUW LQ IDFW FRPPLWWHG DQ HUURU RI ODZ RU MXGJPHQW RU WKDW PDQLIHVW LQMXVWLFH ZLOO UHVXOW IURP WKH

&RXUW¶V RUGHU 5DWKHU SODLQWLIIV ³DSSHDU>@ PHUHO\ WR GLVDJUHH ZLWK WKH >&RXUW¶V@ DQDO\VLV RI WKH

FDVHV ZKLFK LV LQVXIILFLHQW WR WULJJHU UHFRQVLGHUDWLRQ´ United States v. Nelson  ) 6XSS G 

 ''&  0RUHRYHU WKH &RXUW UHOLHG RQ WKH GRFWULQH RI DUELWUDO LPPXQLW\ QRW UHJXODWRU\

LPPXQLW\ LQ GLVPLVVLQJ DOO RI SODLQWLIIV¶ FODLPV See Habliston  :/  DW ±

       )XUWKHU ³>S@ODLQWLIIV PRYH WKH &RXUW XQGHU )HG 5 &LY 3  WR DPHQG WKH ILQDO >R@UGHU WR

without prejudice VR >S@ODLQWLIIV PD\ QDPH WKH >DUELWUDWLRQ@ >U@HVSRQGHQWV LQ DQ DPHQGHG

FRPSODLQW´ FRQWHQGLQJ WKDW WKH\ ZHUH EDUUHG IURP QDPLQJ WKH ³UHDO SDUWLHV LQ LQWHUHVW´ SUHYLRXVO\

EHFDXVH RI ),15$ 5XOH  3OV¶ 0HP DW  HPSKDVLV LQ RULJLQDO 7R WKH H[WHQW WKDW

SODLQWLIIV DWWHPSW WR DUJXH WKDW WKH &RXUW¶V IDLOXUH WR SHUPLW SODLQWLIIV WR QDPH UHVSRQGHQWV IURP

WKH XQGHUO\LQJ DUELWUDWLRQ FRQVWLWXWHV PDQLIHVW LQMXVWLFH WKH &RXUW LV QRW SHUVXDGHG




                                                 
        ),15$ 5XOH  SURYLGHV

                'XULQJ DQ DUELWUDWLRQ QR SDUW\ PD\ EULQJ DQ\ VXLW OHJDO DFWLRQ RU
                SURFHHGLQJ DJDLQVW DQ\ RWKHU SDUW\ WKDW FRQFHUQV RU WKDW ZRXOG UHVROYH DQ\
                RI WKH PDWWHUV UDLVHG LQ WKH DUELWUDWLRQ

),15$ 5XOH  3ODLQWLIIV PDLQWDLQ WKDW GLVPLVVDO ZLWK SUHMXGLFH ZDV QRW ZDUUDQWHG EHFDXVH

WKH DUELWUDWLRQ UHVSRQGHQWV DUH UHDO SDUWLHV LQ LQWHUHVW WKDW PXVW EH MRLQHG LQ WKH DFWLRQ XQGHU )HGHUDO

5XOHV RI &LYLO 3URFHGXUH D DQG D EXW WKDW SODLQWLIIV FRXOG QRW SUHYLRXVO\ MRLQ WKHP

LQ WKH DFWLRQ GXH WR ),15$ 5XOH  3OV¶ 0HP DW ±

        %XW 5XOH  LV LQDSSOLFDEOH EHFDXVH WKH SKUDVH ³UHDO SDUW\ LQ LQWHUHVW´ UHIHUV WR WKH SODLQWLII

LQ DQ DFWLRQ QRW D GHIHQGDQW $QG HYHQ LI SODLQWLIIV DJUHH WKDW WKH DUELWUDWLRQ UHVSRQGHQWV VKRXOG

EH MRLQHG DQG QRZ DVN WKH &RXUW WR GR VR SXUVXDQW WR D 5XOH D RUGHU 3OV¶ 0HP DW ±

WKH\ GR QRW SURYLGH WKH &RXUW ZLWK DQ\ UHDVRQ ZK\ WKH\ IDLOHG WR DGGUHVV WKLV LVVXH ZKHQ GHIHQGDQW

VRXJKW WR GLVPLVV WKH DFWLRQ RQ WKH JURXQG WKDW SODLQWLIIV IDLOHG WR QDPH LQGLVSHQVDEOH

SDUWLHV ± QDPHO\ :HOOV )DUJR DQG )XOFUXP See 'HI¶V 0HP DW ± 3OV¶ 2SS Habliston

 :/  DW  7KHUH LV QR PDQLIHVW LQMXVWLFH ZKHUH SODLQWLIIV DOUHDG\ KDG WKH RSSRUWXQLW\

WR DGGUHVV WKLV LVVXH DQG VHHN MRLQGHU EXW WKH\ GLG QRW GR VR See Ciralsky v. CIA  )G 

 '& &LU  ILQGLQJ QR DEXVH RI GLVFUHWLRQ ZKHUH D GLVWULFW FRXUW FRQFOXGHG WKDW ³PDQLIHVW

LQMXVWLFH GRHV QRW H[LVW ZKHUH DV KHUH D SDUW\ FRXOG KDYH HDVLO\ DYRLGHG WKH RXWFRPH EXW LQVWHDG

HOHFWHG QRW WR DFW XQWLO DIWHU D ILQDO RUGHU KDG EHHQ HQWHUHG´




       3ODLQWLIIV DGPLW LQ WKHLU UHSO\ WKDW WKH ³µUHDO SDUW\ LQ LQWHUHVW¶ WHVW LQ )HG 5 &LY 3 D
E\ LWV RZQ WHUPV DSSOLHV RQO\ WR SODLQWLIIV´ DQG WKH\ ³ZLWKGUDZ WKDW SRUWLRQ´ RI WKHLU DUJXPHQW
DVVHUWLQJ WKDW ³5XOH D UHTXLUHV WKH &RXUW WR JUDQW OHDYH WR DGG GHIHQGDQWV´ 3OV¶ 5HSO\ DW

                                                   
       7KHUHIRUH WKH &RXUW FRQFOXGHV WKDW SODLQWLIIV KDYH QRW PHW WKH VWULQJHQW VWDQGDUGV RI 5XOH

H WR DOWHU DPHQG RU YDFDWH WKH MXGJPHQW VR WKH &RXUW ZLOO GHQ\ SODLQWLIIV¶ PRWLRQ IRU

UHFRQVLGHUDWLRQ

,,    3ODLQWLIIV¶ 0RWLRQ IRU /HDYH WR )LOH DQ $PHQGHG &RPSODLQW 8QGHU 5XOH D

       ³>2@QFH D ILQDO MXGJPHQW KDV EHHQ HQWHUHG D FRXUW FDQQRW SHUPLW DQ DPHQGPHQW XQOHVV WKH

SODLQWLII µILUVW VDWLVILHV 5XOH H¶V PRUH VWULQJHQW VWDQGDUG¶ IRU VHWWLQJ DVLGH WKDW MXGJPHQW´

Ciralsky  )G DW  TXRWLQJ Firestone  )G DW  6LQFH SODLQWLIIV KDYH IDLOHG WR PHHW

5XOH H¶V PRUH VWULQJHQW VWDQGDUG WKHLU PRWLRQ IRU OHDYH WR ILOH DQ DPHQGHG FRPSODLQW PXVW EH

GHQLHG RQ WKDW EDVLV DORQH See id.

       $QG HYHQ LI WKH &RXUW ZHUH WR HYDOXDWH SODLQWLIIV¶ PRWLRQ XQGHU 5XOH  WKH PRWLRQ ZRXOG

VWLOO EH GHQLHG IRU WZR UHDVRQV  WKH &RXUW GRHV QRW KDYH VXEMHFW PDWWHU MXULVGLFWLRQ RYHU

SODLQWLIIV¶ SURSRVHG DPHQGHG FRPSODLQW DQG  SODLQWLIIV¶ FODLPV DUH VWLOO EDUUHG E\ WKH GRFWULQH

RI DUELWUDO LPPXQLW\

       $      7KH &RXUW GRHV QRW KDYH MXULVGLFWLRQ RYHU SODLQWLIIV¶ FRPSODLQW VR SODLQWLIIV¶
               SURSRVHG DPHQGPHQW ZRXOG EH IXWLOH

       ,Q WKHLU SURSRVHG DPHQGHG FRPSODLQW SODLQWLIIV DVVHUW WKDW WKH &RXUW KDV MXULVGLFWLRQ RYHU

WKLV DFWLRQ SXUVXDQW WR  86&   $P &RPSO   7KLV VWDWXWH JUDQWV GLVWULFW FRXUWV

³RULJLQDO MXULVGLFWLRQ RI DOO FLYLO DFWLRQV DULVLQJ XQGHU WKH &RQVWLWXWLRQ ODZV RU WUHDWLHV RI WKH

8QLWHG 6WDWHV´  86&   +RZHYHU SODLQWLIIV¶ SURSRVHG DPHQGHG FRPSODLQW QR ORQJHU

LQFOXGHV SODLQWLIIV¶ RULJLQDO FODLPV DJDLQVW ),15$ 5HJXODWLRQ XQGHU  86&   see

6XEVWLWXWH $P &RPSO >'NW  @ UDWKHU SODLQWLIIV¶ SURSRVHG DPHQGHG FRPSODLQW RQO\ LQFOXGHV




      3ODLQWLIIV FRQFHGH WKDW WKH SURSRVHG DPHQGHG FRPSODLQW ³UHPRYHV IRUPHU FODLPV DJDLQVW
>G@HIHQGDQW IRU YLRODWLQJ  86&  ´ 3OV¶ 5HSO\ LQ 6XSS RI 3OV¶ 0RW $P &RPSO DW 
                                                
IRXU FRXQWV XQGHU VHFWLRQV  DQG  RI WKH )HGHUDO $UELWUDWLRQ $FW ³)$$´ See generally $P

&RPSO

         7KH SUREOHP IRU SODLQWLIIV LV WKDW ³WKH )$$ LV QRW MXULVGLFWLRQDO´ Hall St. Assocs., L.L.C.

v. Mattel, Inc.  86  ± Q  ³>7@KH $FW GRHV QRWKLQJ EHLQJ µVRPHWKLQJ RI

DQ DQRPDO\ LQ WKH ILHOG RI IHGHUDOFRXUW MXULVGLFWLRQ¶ LQ EHVWRZLQJ QR IHGHUDO MXULVGLFWLRQ EXW UDWKHU

UHTXLULQJ DQ LQGHSHQGHQW MXULVGLFWLRQDO EDVLV´ Id. DW ± TXRWLQJ Moses H. Cone Mem’l Hosp.

v. Mercury Constr. Corp.  86   Q  Karsner v. Lothian  )G  

'& &LU  ³$OWKRXJK WKH )HGHUDO $UELWUDWLRQ $FW )$$ FRQVWLWXWHV IHGHUDO ODZ µWKH

6XSUHPH &RXUW KDV LQWHUSUHWHG WKH VWDWXWH DV QRW LWVHOI EHVWRZLQJ MXULVGLFWLRQ RQ WKH IHGHUDO GLVWULFW

FRXUWV¶´ TXRWLQJ Kasap v. Folger Nolan Fleming & Douglas, Inc.  )G  ± '&

&LU 

         ,Q WKHLU UHSO\ SODLQWLIIV DUJXH WKDW WKH &RXUW KDV IHGHUDO TXHVWLRQ MXULVGLFWLRQ RYHU

SODLQWLIIV¶ SURSRVHG DPHQGHG FRPSODLQW EDVHG RQ WKH ³ORRN WKURXJK´ GRFWULQH DV DUWLFXODWHG E\ WKH

6XSUHPH &RXUW LQ Vaden v. Discover Bank  86    3OV¶ 5HSO\ LQ 6XSS RI 3OV¶

0RW $P &RPSO DW  ,Q Vaden 'LVFRYHU %DQN VXHG D FUHGLW FDUG KROGHU LQ VWDWH FRXUW WR UHFRYHU

SDVW GXH FKDUJHV DQG WKH FDUG KROGHU ILOHG D FRXQWHUFODLP  86 DW  'LVFRYHU %DQN DVVHUWHG

WKDW WKH FRXQWHUFODLP ZDV SUHHPSWHG E\ IHGHUDO EDQNLQJ ODZV DQG ILOHG DQ DFWLRQ LQ IHGHUDO FRXUW

WR FRPSHO DUELWUDWLRQ RI WKH FRXQWHUFODLP XQGHU VHFWLRQ  RI WKH )$$ Id. 7KH 6XSUHPH &RXUW

KHOG WKDW WR GHWHUPLQH LI D GLVWULFW FRXUW KDV MXULVGLFWLRQ WKH FRXUW FDQ ³µORRN WKURXJK¶ D   SHWLWLRQ

WR GHWHUPLQH ZKHWKHU LW LV SUHGLFDWHG RQ DQ DFWLRQ WKDW µDULVHV XQGHU¶ IHGHUDO ODZ´ Id. DW  $QG

WKH &RXUW GHWHUPLQHG WKDW WKH GLVWULFW FRXUW ODFNHG MXULVGLFWLRQ EHFDXVH WKH IHGHUDO LVVXH DURVH

ZLWKLQ WKH FRQWH[W RI D VWDWH FRXUW FRXQWHUFODLP DQG FRXUWV FDQQRW FRQVLGHU FRXQWHUFODLPV ZKHQ

DVVHVVLQJ IHGHUDO TXHVWLRQ MXULVGLFWLRQ Id. DW ±



                                                   
       +HUH SODLQWLIIV FRQWHQG WKDW VLQFH WKH\ DVVHUWHG LQ WKHLU FRPSODLQW WKDW ³>G@HIHQGDQW

YLRODWHG  86&  X E\ NQRZLQJO\ DQG UHSHDWHGO\ DOORZLQJ :DFKRYLD:HOOV )DUJR WR

YLRODWH IHGHUDO VHFXULWLHV DQG EDQNLQJ ODZV´ WKH &RXUW VKRXOG ORRN ³DW WKH VXEVWDQFH RI >S@ODLQWLIIV¶

XQGHUO\LQJ FODLPV WR ILQG IHGHUDO MXULVGLFWLRQ´ 3OV¶ 5HSO\ LQ 6XSS RI 3OV¶ 0RW $P &RPSO DW

 +RZHYHU WKH UXOH DQQRXQFHG LQ Vaden DSSOLHV WR ODZVXLWV XQGHU VHFWLRQ  RI WKH )$$ ZKHUH D

SDUW\ LV VHHNLQJ WR FRPSHO DUELWUDWLRQ ZKLFK LV QRW WKH LVVXH LQ WKLV FDVH 0RUHRYHU WKH XQGHUO\LQJ

FRQWURYHUV\ EHWZHHQ SODLQWLIIV DQG ),15$ 5HJXODWLRQ LV EDVHG RQ ),15$ 5HJXODWLRQ¶V UROH LQ

FRQGXFWLQJ WKH DUELWUDWLRQ EHWZHHQ SODLQWLIIV DQG :HOOV )DUJR DQG )XOFUXP DQG ³>L@W GRHV QRW

VXIILFH WR VKRZ WKDW D IHGHUDO TXHVWLRQ OXUNV VRPHZKHUH LQVLGH WKH SDUWLHV¶ FRQWURYHUV\´ Vaden

 86 DW  7KHUHIRUH WKHUH LV QR PHULW LQ SODLQWLIIV¶ SRVLWLRQ WKDW FKDOOHQJLQJ WKH HQIRUFHPHQW

RI WKH DUELWUDWLRQ DJUHHPHQWV RU VHHNLQJ WR DSSRLQW QHZ DUELWUDWRUV SXUVXDQW WR SURYLVLRQV RI WKH

)$$ ZRXOG FUHDWH IHGHUDO MXULVGLFWLRQ See Hall St. Assocs.  86 ± 	 Q

       %HFDXVH SODLQWLIIV GR QRW DVVHUW DQ\ RWKHU JURXQGV IRU IHGHUDO MXULVGLFWLRQ WKH &RXUW GRHV

QRW KDYH MXULVGLFWLRQ RYHU SODLQWLIIV¶ SURSRVHG DPHQGHG FRPSODLQW VR WKH DPHQGPHQW WR SODLQWLIIV¶

FRPSODLQW ZRXOG EH IXWLOH

       %      $Q\ DPHQGPHQW WR SODLQWLIIV¶ FRPSODLQW ZRXOG EH IXWLOH EHFDXVH SODLQWLIIV¶
               FODLPV DJDLQVW ),15$ 5HJXODWLRQ DUH EDUUHG E\ WKH GRFWULQH RI DUELWUDO
               LPPXQLW\

       ,Q DGGLWLRQ WKH &RXUW PD\ GHQ\ OHDYH WR DPHQG EDVHG RQ IXWLOLW\ ³LI WKH SURSRVHG FODLP

ZRXOG QRW VXUYLYH D PRWLRQ WR GLVPLVV´ Rumber  ) 6XSS G DW  FLWLQJ Ludwig  )G

DW  +HUH QRWZLWKVWDQGLQJ WKH IHZ LVRODWHG UHIHUHQFHV WR RWKHU SDUWLHV WKH SURSRVHG DPHQGHG




                                                 
FRPSODLQW FRQVLVWV RI UHSDFNDJHG OHJDO FODLPV DJDLQVW ),15$ 5HJXODWLRQ  ZKLFK WKH &RXUW

SUHYLRXVO\ KHOG ZHUH EDUUHG E\ WKH GRFWULQH RI DUELWUDO LPPXQLW\ See Habliston  :/ 

DW ± 7KHUH LV QR PDQQHU LQ ZKLFK SODLQWLIIV FRXOG DPHQG WKH FRPSODLQW WR FXUH WKLV GHILFLHQF\

GHIHQGDQW LV QRW D VXDEOH HQWLW\ See Firestone  )G DW  6R DQ\ DPHQGPHQW WR SODLQWLIIV¶

FRPSODLQW DJDLQVW ),15$ 5HJXODWLRQ LV IXWLOH EHFDXVH LW ZRXOG QRW VXUYLYH D PRWLRQ WR GLVPLVV

XQGHU )HGHUDO 5XOH RI &LYLO 3URFHGXUH E

                                          &21&/86,21

       $FFRUGLQJO\ WKH &RXUW ZLOO GHQ\ SODLQWLIIV¶ 0RWLRQ WR $PHQG RU $OWHU )LQDO -XGJPHQW

SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH H DQG WKHLU 0RWLRQ IRU /HDYH WR )LOH )LUVW

6XEVWLWXWH $PHQGHG &RPSODLQW SXUVXDQW WR )HGHUDO 5XOH RI &LYLO 3URFHGXUH D

       $ VHSDUDWH RUGHU ZLOO LVVXH




                                               $0< %(50$1 -$&.621
                                               8QLWHG 6WDWHV 'LVWULFW -XGJH

'$7( 0D\  



       &RXQW , RI WKH SURSRVHG VXEVWLWXWH DPHQGHG FRPSODLQW DOOHJHV WKDW WKH DUELWUDWLRQ
SURYLVLRQV VKRXOG EH GHFODUHG YRLG RU XQHQIRUFHDEOH EHFDXVH ),15$ 5HJXODWLRQ DQG WKH 6(& DUH
ELDVHG DQG DFWLQJ ZLWKRXW GXH SURFHVV DQG LQ YLRODWLRQ RI SODLQWLIIV¶ ULJKWV $P &RPSO  ±
 &RXQW ,, FRQWDLQV WKH EDUHVW DOOHJDWLRQV WKDW SODLQWLIIV¶ SDUHQWV ZHUH XQDZDUH RI ZKDW WKH\ ZHUH
GRLQJ ZKHQ WKH\ VLJQHG WKH DUELWUDWLRQ DJUHHPHQWV DQG WKDW LI WKH\ KDG NQRZQ WKDW ),15$
5HJXODWLRQ ZRXOG HQG XS YLRODWLQJ SODLQWLIIV¶ ULJKWV WKH\ ZRXOG QRW KDYH VLJQHG WKH DJUHHPHQWV
WKHUHIRUH PDNLQJ WKH DUELWUDWLRQ DJUHHPHQWV XQFRQVFLRQDEOH Id.  ± ,W DOVR UHSHDWV
DOOHJDWLRQV WKDW ),15$ 5HJXODWLRQ KDV D FRQIOLFW RI LQWHUHVW DQG LV FRQGXFWLQJ WKH DUELWUDWLRQ
XQIDLUO\ Id.  ± ,Q &RXQW ,,, SODLQWLIIV DJDLQ FODLP WKDW ),15$ 5HJXODWLRQ LV DFWLQJ
LPSURSHUO\ DQG YLRODWLQJ LWV RZQ UXOHV DQG WKDW WKLV LV D UHDVRQ WR GHFODUH WKH DUELWUDWLRQ SURYLVLRQV
XQHQIRUFHDEOH Id.  ± $QG &RXQW ,9 LV D UHLWHUDWLRQ RI SODLQWLIIV¶ RULJLQDO UHTXHVW WKDW WKH
&RXUW DSSRLQW QHZ DUELWUDWRUV Id.  ±